                 Case 21-1282, DocumentDocument
            Case 1:17-cv-07994-AT-DCF   49, 09/07/2021, 3168708,
                                                  271 Filed      Page1
                                                            09/07/21   of 1 1 of 1
                                                                     Page




MANDATE                                                                                    S.D.N.Y.-N.Y.C.
                                                                                                17-cv-7994
                                                                                                  Torres, J.

                             United States Court of Appeals
                                                  FOR THE
                                           SECOND CIRCUIT
                                           _________________

                   At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
     in the City of New York, on the 24th day of August, two thousand twenty-one.

     Present:
                    Reena Raggi,
                    Gerard E. Lynch,
                    Michael H. Park,
                          Circuit Judges.                                                          Sep 07 2021



     Securities and Exchange Commission,

                                   Petitioner,

                    v.                                                           21-1282

     Rio Tinto PLC, Rio Tinto LTD, Thomas Albanese, Guy Robert
     Elliott,

                                   Respondents.


     Petitioner requests, pursuant to 28 U.S.C. § 1292(b), leave to appeal an interlocutory order of the
     district court. Upon due consideration, it is hereby ORDERED that the petition
     is GRANTED. See Klinghoffer v. S.N.C. Achille Lauro, 921 F.2d 21, 23–25 (2d Cir. 1990).

                                                  FOR THE COURT:
                                                  Catherine O’Hagan Wolfe, Clerk of Court




MANDATE ISSUED ON 09/07/2021
